﻿My delegation
wishes to congratulate you very warmly, Mr. President,
on your assumption of the presidency of the world
body, and to assure you of its unflinching and
continued support for a successful tenure. We would
also like to extend our appreciation to your predecessor
for successfully directing the affairs of the General
Assembly during one of the most trying periods in the
recent history of the United Nations.
On 19 August 2003, the United Nations was
shocked to its foundations by a fatal bomb attack on its
headquarters in Baghdad. On behalf of my President
and the Government and people of Sierra Leone, I extend
our deepest condolences to the United Nations Secretary-
General, the United Nations family and the families of all
those who perished in that attack. They died for the cause
of peace and humanity and for the values and
aspirations that the United Nations symbolizes.
We call on all members of the United Nations and
on other nations to spare no measures to respect the
sanctity of the United Nations, because it is only when
that sanctity is respected that the United Nations can
fulfil its responsibilities to mankind.
The majority of the world's poor and deprived
people live in Africa, bedevilled by hunger, disease,
mass illiteracy, ignorance, civil conflict, extreme
poverty, bad governance, abuses of human rights,
inadequate educational opportunities, gender
inequality, environmental hazards, poor transport and
communications facilities and debt. The New
Partnership for Africa's Development (NEPAD)
embodies the vision of Africans themselves to rid their
continent of those perils and to enjoy a standard of
living befitting the twenty-first century. Those goals
are also in consonance with the Millennium
Development Goals of the Millennium Declaration. My
delegation believes that the world will be a better,
happier, more tolerant and peaceful place if the goals
of those two impressive declarations are attained.
We also believe that to achieve those goals, we
have to come down from the lofty platform of rhetoric
to the practical reality of sincere, honest and sacrificial
partnership and collaboration between the haves and
the have-nots. Tangible result is the acid-test of the
20
 
sincerity and honesty of that partnership and
collaboration. My delegation wishes to reaffirm Sierra
Leone's commitment to the pursuance of the goals of
those two development blueprints as the most credible
and realistic channels of, and guidelines for,
accelerated development.
But we, the poor countries, execute those
laudable blueprints with great trepidation, because of
the devastating effect of the dreadful HIV/AIDS
epidemic, which, without universal effort, is bound to
cancel out, and even reverse, all development gains. In
the light of that, my delegation proposes that
antiretroviral drugs be made available as a matter of
human right to everyone everywhere who may need it.
Sierra Leone has in recent years repeatedly
reiterated its faith in the United Nations as the only
Organization that can hold the crisis-ridden world
together. My delegation wishes to reaffirm that faith,
which is built on the conviction that collective action is
the strength of the Organization. As we are all aware,
deviating from the principle of collective action can
subject the United Nations to tremendous strain; it can
even hamstring the Organization, leaving us a weak
and divided family. My delegation calls upon all
nations   big and small, rich and poor   to uphold
that principle as the Organization's driving force.
The unity of purpose and collective action of the
United Nations are even more imperative in the context
of the ever-increasing demands placed upon it by the
numerous conflicts and humanitarian crises to which it
has to respond. The expansion and complexity of those
challenges reinforce the need for collaboration and
partnership with continental and regional organizations
such as the African Union and the Economic Community
of West African States (ECOWAS) to resolve crises. It is
the considered view of my delegation that such
collaboration and partnership, designed and financially
and materially facilitated, can respond to conflicts and
other crises much more speedily and productively than
can a distant and overstretched United Nations alone.
We are of the firm conviction that the hundreds of
thousands of lives that have been lost in the West
African subregion, especially in Sierra Leone and Liberia,
would have been saved if such a functional relationship,
predicated on proactive conflict prevention, had existed
between the United Nations and ECOWAS.
Two of the most worrying challenges to peace are
terrorism and the proliferation of arms, including
weapons of mass destruction. We unreservedly deplore
terrorism in all its forms and manifestations, and we
reaffirm our commitment to resolving differences and
conflicts through non-violent means. The proliferation
of small arms in the West African subregion is of
special concern to Sierra Leone. While a multi-pronged
strategy to rid the country of small weapons, including
an arms-for-development project spearheaded by the
United Nations Development Programme, has yielded
encouraging and hopeful results, we believe that only a
concerted regional approach that includes genuine and
selfless political will can eliminate that scourge from
the region.
The Government and people of Sierra Leone have
accepted the challenge to recover from the scourge of
the war and to rejoin the path of development.
Accordingly, a comprehensive national recovery
programme has been designed to respond to post-
conflict rehabilitation and reconstruction needs and to
lay the foundations to address the issues that generated
the conflict.
A priority component of the recovery process is
the consolidation of democratic governance.
Preparations for nation-wide local government
elections are in the ultimate stages. We attach
considerable significance to those elections, because
they will constitute a major step in the process of
decentralization, around which the scheme of our
participatory governance is going to revolve.
In order to tackle some of the root causes that
created the wedge between the people and successive
Governments, which partly caused the conflict, we
have embarked on a fundamental governance reform
programme that involves the judiciary, public service,
human rights, accountability and transparency, local
government and tackling corruption and abuse of power.
We have made remarkable progress in the area of
security, which is the prerequisite for our national
revival and development. An international military
advisory and training team led by the United Kingdom
has provided training that has considerably enhanced
the professional competence of our armed forces. With
that training has come renewed confidence in the
armed forces, as indicated by the nationwide
deployment of personnel. With support from the
Government of the United Kingdom, our police force
has also been trained, restructured and equipped to
carry out its responsibilities. But with war anywhere in
21
 
the subregion, Sierra Leone never feels safe and secure.
That is why we welcome, with profound appreciation
to ECOWAS and the United Nations, the initiative to
put the region on a path to peace.
While welcoming the relief provided by positive
developments in the Liberian peace process, my
delegation feels that we are duty bound to urge the
international community to never again fall into
complacency about conflicts, as it did in the case of
Liberia.
My delegation is very conscious of the heavy
investment of the United Nations and the international
community, which has yielded the peace Sierra Leone
now enjoys. The momentum to consolidate the hard-
won peace and embark on a meaningful course of
development is our highest priority. That is why we
whole-heartedly welcome the Security Council's
programme for the phased withdrawal of the United
Nations Mission in Sierra Leone, which is based on the
capacity of our security forces to discharge their
functions and on the overall security environment in
Sierra Leone and the subregion.
I am happy to report that the re-establishment of
civil authority throughout the country has been one of
our major post-conflict accomplishments. Legal and
judicial law-enforcement administrations have been
reactivated in parts of the country that were previously
under rebel occupation, and schools and health
facilities, along with better social facilities, are being
rehabilitated and reopened.
On the economic front, the certificate of origin
regime for the export of diamonds is producing
positive results, as proceeds from the sale of diamonds
continue to rise steadily. New areas of alluvial diamond
deposits have been discovered, and prospecting for
kimberlite deposits continues. Various regulatory
procedures, including legislation and expert advice, are
in the pipeline to curtail illegal exploitation and to
ensure that Sierra Leoneans derive the benefit they
deserve from that resource.
Two transitional bodies   the Special Court to
try those who bear the greatest responsibility for the
human rights excesses in the war, and the Truth and
Reconciliation Commission that was set up for victims
and perpetrators of abuses to tell their stories, thereby
laying the foundation for healing, reconciliation and
forgiveness   are on course to achieve their
objectives.
The future of 57,000 ex-combatants is a major
factor in the management of the costly peace that is so
relished today in Sierra Leone. The process of re-
absorbing those people into society as law-abiding,
peaceful, productive and patriotic citizens has been
slow, tedious and expensive. But we have had to
attempt that character transformation exercise as a
conflict-relapse prevention mechanism. With that
reorientation, our governance reform programme and
our sound youth policy, which makes ex-combatants
and other young people stakeholders in society, the
possibility of resorting to violence and destruction as
the only way to vent grievances and resolve conflict
has been reduced.
Our other area of grave concern is the welfare of
the hundreds of thousands of children who missed
opportunities for education because of the war. The
magnitude of the problem is such that we have had to
form a special commission for war-affected children.
Let me conclude by reassuring the United Nations
that the heavy investment in peace in Sierra Leone has
not gone, and will never go, in vain. We are determined
to do whatever we can to protect and consolidate the
peace for which we have all sacrificed so much. We
fully recognize our responsibility as the model of
success for United Nations peacekeeping. We wish to
give the same reassurances to our many friends for
their wonderful contributions in various forms over the
years. Those include the British, Chinese, American,
Nigerian and Guinean Governments and the European
Union.



